Citation Nr: 0400520	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left thigh and hip 
disability, claimed as pain secondary to a service-connected 
gunshot wound.

2.  Entitlement to service connection for left knee 
disability, claimed as pain secondary to a service-connected 
gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1979 to 
November 1984.  She currently has service connection for 
status post total abdominal hysterectomy with bilateral 
salpingo-oophorectomy (50 percent disabling), lysis of 
adhesions with small bowel obstruction (zero percent 
disabling), gunshot wound with scar on left thigh (zero 
percent disabling), and appendectomy scar (zero percent 
disabling).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that denied service 
connection for left knee pain and left thigh/hip pain, 
claimed as secondary to appellant's service-connected gunshot 
wound with scar.

Appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2003; a transcript of that hearing 
has been associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The VCAA also 
applies to claims that were under appeal before the Board on 
or after the enactment of the VCAA; see VAOPGCREC 7-2003.  
The Board accordingly applies the VCAA to this claim.

The VCAA requires VA to provide a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  38 U.S.C.A. § 5107(a) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  The May 2001 rating 
decision relies on a VA medical examination conducted in 
December 2000.  That examination was conducted for the 
express purpose of determining whether an increased 
disability rating was appropriate for the service-connected 
gunshot wound with scar, and whether appellant had developed 
any additional disability secondary to the service-connected 
disability.  The examiner interviewed appellant, examined 
appellant, and reviewed X-rays of appellant's knee, hip, and 
ankle.  The examiner determined that the scar was not 
disabling.  In regard to knee pain and thigh/hip pain, the 
examiner opined as follows: "It is speculative that the 
original gunshot wound could account for her symptoms of hip 
pain with radiation to her back, joint pain in her knee and 
left ankle pain.  The symptoms do not appear to be subjective 
at this time.  Without evidence of discomfort in a 
distribution that would account for any type of nerve damage 
or atrophy, I do not feel that the gunshot is related to her 
current symptomatology.  Review of her films may provide 
further clues to the diagnosis."

The medical examination of December 2000 is inadequate in 
several respects.  First, the notation "review of her films 
may provide further clues to the diagnosis" indicates on its 
face that the diagnosis was tentative subject to further 
review.  Second, the examiner did not have the appellant's C-
file at the time of the examination, so the examiner may or 
may not have been aware of the appellant's complete medical 
history, as appropriate for a claim for secondary service 
connection.  Specifically, records contemporaneous with the 
wounding were not present for review.  

The Board has reviewed appellant's clinical record from the 
VA Medical Center and finds that these records provide a 
number of alternative theories for the etiology of 
appellant's symptoms that were not addressed in the VA 
medical examination on which the rating relies.  There are 
numerous clinical notes regarding a torn posterior horn 
medial meniscus left knee, which may or may not be the cause 
of appellant's left knee pain.  There are several notes 
indicating the presence of degenerative joint disease (DJD) 
in the lower back and left knee.  There is one assessment of 
sciatica in conjunction with left knee arthritis, and another 
assessment of pes anserine bursitis in the left leg.  
Finally, an X-ray shows the presence of multiple surgical 
clips in the pelvic area, which may or may not be residual to 
appellant's hysterectomy for service-connected ovarian 
cancer; these clips may or may not be contributory to 
appellant's symptoms.  None of these alternatives were 
mentioned in the VA medical examination of December 2000, 
possibly because the examiner did not have the C-file 
available.   

Given that the medical evidence in the record in insufficient 
for the Board to make a determination in regard to this 
appeal, an additional VA Medical Examination should be 
conducted to determine the exact etiology of appellant's 
symptoms.  See VAOPGCREC 11-95.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for lower back disability have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  RO should arrange appropriate VA 
medical examination(s) to establish the 
etiology of appellant's left knee pain 
and left thigh/hip pain.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to examination.  To the extent 
medically feasible, the examiner(s) 
should describe the pathology of 
appellant's left knee and left 
thigh/hip symptoms and should opine as 
to whether the symptoms are secondary 
to any of appellant's service-connected 
disabilities.  The examiner(s) should 
identify all of the pathology of the 
knee, hip, and thigh, and list all 
diagnoses that can be identified.  The 
opinion should also reflect whether 
there is any relationship to the 
gunshot wound.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection of left knee pain and left 
thigh/hip pain.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




